108 F.3d 1384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry AGUILA, Plaintiff-Appellant,v.Scott SCHMEIG;  Mutual Life Insurance Company of New York,Defendants-Appellees.
No. 96-55873.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Henry Aguila, an attorney proceeding pro se, appeals the district court's summary judgment dismissal of his diversity action alleging breach of oral contract and fraud.  Our review of the entire record indicates the claims in Aguila's complaint were barred by the statute of limitations.  See Cal.Code Civ.Pro. §§ 338, 339;  Mangini v. Aerojet-General Corp., 230 Cal.App.3d. 1125, 1150 (1991).  We reject Aguila's contention that the limitations period should be tolled because he was in correspondence with Mutual.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Mutual Life Insurance Company's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3